DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 5/12/2021 filling of Application 17/318,197.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-10 are directed toward a system for facilitating interaction between a participant and a support partner.  Claims 11-20 are directed toward a method for facilitating interaction between a participant and a support partner.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of facilitating an interaction between a participant and a support partner which falls into the abstract idea categories of certain methods of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:
coordinating display of a plurality of self-evaluation metrics, one or more self-evaluation metrics of the plurality of self-evaluation metrics including at least a positive evaluation option and a negative evaluation option displayed on the participant electronic device and configured to allow a participant to select one of the positive evaluation option or the negative evaluation option for the one or more self-evaluation metrics;
coordinating display of a support partner dashboard indicating which self-evaluation metrics of the plurality of self-evaluation metrics have been completed by the participant on the participant electronic device;
coordinating display of notification option for completion of a first self-evaluation metric of the plurality of self-evaluation metrics by the participant;
receiving communication from the support partner that a support partner has selected the notification option; and
transmitting to the participant an alert message requesting the participant select one of a positive evaluation option or a negative evaluation option for the first self- evaluation metric.


The 2019 PEG states certain method of organizing human activity including managing personal behavior or relationships or interactions between people are abstract.  The instant claims are directed to managing interactions between people which is abstract.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
A system, comprising:
a processor; and
a memory coupled to the processor and containing computer-executable instructions that, when executed by the processor, cause the processor to perform acts of:
participant electronic device; support partner electronic device; electronic notifications 
However, the processor coupled to memory communicatively coupled to the one or more processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, providing a participant electronic device and a support partner electronic device to implement the abstract idea is indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states generally linking the abstract idea to a particular technological environment cannot integrate the abstract idea into a practical application. 
Viewing the generic computer in combination with the particular technological environment of user devices does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must  determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Similarly, generally linking the abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As such, the combination of additional elements do not result in an inventive concept.
Further, Claims 2-10 further limit the method of organizing human activity already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such, claims 11-20 are also rejected.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 4, 6, 8, 11, 12, 13, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moturu US 20150370993 A1 in view of Loeb US 20150111187 A1.

As per Claim 1 Moturu teaches a system, comprising:
a processor; and
a memory coupled to the processor and containing computer-executable instructions that, when executed by the processor, cause the processor to perform acts of:  (see Moturu para. 70) 
coordinating display on a participant electronic device of a plurality of self-evaluation metrics, one or more self-evaluation metrics of the plurality of self-evaluation metrics including at least a positive evaluation option and a negative evaluation option displayed on the participant electronic device and configured to allow a participant to select one of the positive evaluation option or the negative evaluation option for the one or more self-evaluation metrics; (see Moturu fig. 6 item s120 that teaches a user can rate their mood from good to bad)
coordinating display on a support partner electronic device of a support partner dashboard indicating which self-evaluation metrics of the plurality of self-evaluation metrics have been completed by the participant on the participant electronic device;  (Moturu para. 15 teaches In a specific application, the method 100 can monitor and analyze communication behavior, mobility behavior, and/or other behavior detected from any other suitable sensor(s) associated with an individual with depression over time, and provide an alert to a caretaker associated with the patient and/or to the patient upon detection that the individual has entered or is at risk of entering a critical state of depression (e.g., suicidal state).  Para. 60 teaches As such, Block S150 can include Block S152, which recites: transmitting an alert based upon the analysis. Block S152 functions to alert at least one of an entity associated with the individual and/or the individual regarding a critical state of depression that the patient has or will enter. Thus, Block S152 can provide an alert to an entity at a critical time point at which the alert has an increased or optimal effectiveness in preventing a regression in depression-state of the patient. The alert can be a visual alert (e.g., text-based alert, graphic alert), audio alert, haptic alert, and/or any other suitable type of alert. In relation to an entity associated with the patient(s), the entity can include any one or more of: a caretaker, a healthcare provider, a relative (e.g., parent, significant other, etc.), and any other suitable entity associated with the patient. Furthermore, in relation to an entity associated with the patient(s), the alert(s) can be provided at a dashboard of an electronic interface (e.g., web portal, computing device, etc.) accessible by the entity. In the example shown in FIG. 4, alert(s) of Block S152 can be provided at a dashboard of a web portal, wherein the alert(s) are text-based alerts including a type of alert (e.g., related to active data, related to passive data), a value of a depression-risk parameter associated with the alert, and a graphic that displays values of one or more scores of a survey (e.g., a daily mood survey) and/or a depression-risk parameter over time. In the example, the graphic can include tags that facilitate identification of associations between metrics derived from active components and passive components (e.g., mobility parameter values in association with scores on a PHQ-9 assessment and/or scores on a daily mood survey). The dashboard can further provide an option to resolve the alert, wherein in examples, resolution of the alert can include any one or more of: triaging an individual's depressive state, providing emotional support to the individual to improve the patient's depressive state, assessing the level of follow up care needed to improve the individual's state (e.g., by facilitating an appointment with a primary care physician within 3 days, by alerting a friend of the patient, by facilitating immediate transfer of the individual to an emergency room, etc.), by providing a short term plan to the patient to improve the patient's depressive state in an acute manner, by providing a long term plan to the individual that is configured to maintain a healthy state of the patient, and any other suitable resolving act (e.g., storing information/data resulting from a resolution action for future reference).)

Moturu does not teach coordinating display on the support partner electronic device of an electronic notification option for completion of a first self-evaluation metric of the plurality of self-evaluation metrics by the participant on the participant electronic device;
receiving communication from the support partner electronic device that a support partner has selected the electronic notification option; and However, Loeb Abstract teaches providing a client engagement platform to assist a client in the compliance of addiction treatment. The method is implemented in a central system programmed to execute the method. The method comprises storing, in the central system, a schedule in which one or more designated check-in times are associated with one or more client daily activities and receiving, by the central system, a client check-in.  Further, para. 39-40 teach FIG. 5 depicts a flowchart of the application process of the system in FIG. 1 in which a counselor views a client schedule. At step 510, the counselor logins to the system and accesses a list of clients and schedules at step 520. An example of this interface appears in FIG. 15 wherein a list of a clients is associated with web links to access client schedules. The counselor will access and review a specific client weekly schedule at step 530. FIG. 16 depicts an example of client's weekly schedule. In that schedule, the counselor may access and review the daily schedule of the client at step 540. FIG. 17 depicts an example of the client's daily schedule with check-ins. At this point, the client has the choice to access and review a detailed view of a specific client check-in. If the counselor decides to view a specific check-in time at step 550, the counselor will select a check-in detail for viewing at step 560. FIG. 18 depicts a list of check-in times along with an expanded view of the details of a particular check-in (Lunch). Details are presented when the client clicks on the active check-in link to expand such details. The process then moves to decision steps 580 and 590. (Alternatively, these steps may not be employed.) At step 570, the counselor, upon viewing the client's schedule and noticing that the client has not checked-in, has the option to initiate the transmission of a reminder message to the client as described above. If the counselor initiates a check-in reminder message, a message is sent at step 570 and the process returns to step 550. If the counselor does not initiate a message transmission, then the process moves to step 590 wherein the counselor decides whether to create a new check-in time. If so, the new check-in time is created and stored at step 600. Then, the counselor initiates a logoff at step 610. If the client does not wish to create a new check-in time, the client initiates a logoff at step 610.
transmitting to the participant electronic device an alert message requesting the participant select one of a positive evaluation option or a negative evaluation option for the first self- evaluation metric. Loeb Fig. 8 teaches an alert message requesting the participant  to check in.  Both Moturu and Loeb are directed to assisting users is improving their well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include coordinating display on the support partner electronic device of an electronic notification option for completion of a first self-evaluation metric of the plurality of self-evaluation metrics by the participant on the participant electronic device; receiving communication from the support partner electronic device that a support partner has selected the electronic notification option; and transmitting to the participant electronic device an alert message requesting the participant select one of a positive evaluation option or a negative evaluation option for the first self- evaluation metric as taught by Loeb to make it easier for those that need support to seek and stay on track with treatments (as suggested by para. 5).

As per Claim 2 Moturu teaches the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
receiving communication from the participant electronic device that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics; (Moturu Fig. 6 item S120 discloses an interface where a user can select a positive evaluation option or the negative evaluation option.)
determining a suggested activity or experience for the participant based on the positive evaluation option or the negative evaluation option that has been selected for the one or more self- evaluation metrics; and
coordinating display of the suggested activity or experience on the participant electronic device (Moturu para. 64 teaches in some variations, as shown in FIG. 1, the method 100 can further include Block Silo, which recites: automatically initiating provision of a therapeutic intervention for the individual by way of at least one of the computing system and the mobile communication device. Block Silo functions to automatically and actively promote improvements to the individual's depressive state, and/or to facilitate maintenance of a healthy state in the individual. In some variations, automatically initiating provision of a therapeutic intervention can include generating a therapy regimen configured to improve the depressive state of the patient, based upon the analysis of Block S140. In associated variations, the therapy regimen can include therapeutic measures including any one or more of: psychiatric management measures (e.g., education of the patient, education of acquaintances of the patient, forming alliances, providing support groups, etc.), pharmacotherapeutic measures (e.g., antidepressant medications), psychotherapeutic measures (e.g., cognitive behavioral therapy, interpersonal therapy, problem solving therapy, psychodynamic psycotherapy), electroconvulsive therapeutic measures, and any other suitable therapeutic measure.)

As per Claim 3 Moturu does note teach the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
determining that the positive evaluation option or the negative evaluation option has not been selected for the one or more self-evaluation metrics for a predetermined period of time;
determining a suggested activity or assignment for the participant based on the positive evaluation option or the negative evaluation option not been selected for the one or more self- evaluation metrics for the predetermined period of time; and
coordinating display of the suggested activity or assignment on the participant electronic device.  
However, Loeb para. 30 teaches referring to FIGS. 4A-4B, the process monitors check-in times and determines whether the client has checked-in within a predefined time period before the designated check-in time listed in the client schedule at steps 400 and 402, respectively. The predefined time period may be set to be 10 minutes prior to check-in time or any other desired period of time. If the client has checked-in by the predefined time period, the process moves to step 454 as described below. If the client has not checked-in by predefined time period, central system 50 sends a check-in reminder message to the client at step 404 in which a web link enables the client to access his/her own schedule for performing a check-in. FIG. 8 depicts an example of such a reminder message incorporating a web link. The reminder message in FIG. 8 is an email but a reminder message may be by text or other messaging medium known to those skilled in the art. The client then has a choice whether to activate the link and check-in at step 406. If the client does not wish to check-in, the process may logout at step 456. If the client decides to check-in, the client activates (clicks) the link at step 408 and the process moves to step 414 wherein the client is presented with his/her schedule. In this embodiment, access to the client schedule is executed without a login but in alternative embodiments, a login may be required when the web link is activated.  Both Moturu and Loeb are directed to assisting users in improving their well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include coordinating display on the support partner electronic device of an electronic notification option for completion of a first self-evaluation metric of the plurality of self-evaluation metrics by the participant on the participant electronic device; receiving communication from the support partner electronic device that a support partner has selected the electronic notification option; and transmitting to the participant electronic device an alert message requesting the participant select one of a positive evaluation option or a negative evaluation option for the first self- evaluation metric as taught by Loeb to make it easier for those that need support to seek and stay on track with treatments (as suggested by para. 5).

As per Claim 4 Moturu does note teach the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
receiving communication from the participant electronic device that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics; (see Moturu fig. 6 item s120 that teaches a user can rate their mood from good to bad)
determining a likelihood that the participant will select the negative evaluation option or fail to select either the positive evaluation option or the negative evaluation option within a predetermined period of time; and
if the likelihood is greater than a predetermined threshold, automatically transmitting an alert message to the support partner electronic device that the participant is likely to select the negative evaluation option or fail to select either the positive evaluation option or the negative evaluation option within the predetermined period of time. (para. 59 teaches Block S150 recites: generating an alert based upon one or more outputs of the analysis of Block S140, which functions to provide an indication that the individual is experiencing a critical state of depression and/or is trending toward a critical state of depression. Block S150 can thus include generating an alert upon detection, at the computing system performing the analysis, that one or more outputs (e.g., comparisons) from the analysis of the depression-risk state satisfy associated threshold conditions. The alert of Block S150 can be an alert that prompts transmission of a notification to an entity associated with the individual, for instance, for therapeutic intervention. The alert can additionally or alternatively comprise an alert that serves as an input into a subsequent computer-implemented module for automatically providing an intervention to the individual, the intervention intended to improve the depression-related state of the individual.  Para. 60 teaches lock S150 can include Block S152, which recites: transmitting an alert based upon the analysis. Block S152 functions to alert at least one of an entity associated with the individual and/or the individual regarding a critical state of depression that the patient has or will enter. Thus, Block S152 can provide an alert to an entity at a critical time point at which the alert has an increased or optimal effectiveness in preventing a regression in depression-state of the patient. The alert can be a visual alert (e.g., text-based alert, graphic alert), audio alert, haptic alert, and/or any other suitable type of alert. In relation to an entity associated with the patient(s), the entity can include any one or more of: a caretaker, a healthcare provider, a relative (e.g., parent, significant other, etc.), and any other suitable entity associated with the patient. )

As per Claim 6 Moturu teaches the system of claim 1, wherein the computer-executable instructions, receiving first communication from the participant electronic device on a first date that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics;
receiving second communication from the participant electronic device on a second date after the first date that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics;
determining the participant is not progressing at a preselected rate based on the positive evaluation option or the negative evaluation option selected for the one or more self-evaluation metrics on the first date and the second date (para. 36 teaches Block S140 recites: for at least a time point of the set of time points, transforming data from the log of use, the supplementary dataset, and the survey dataset into an analysis of a depression-risk state of the individual associated with at least a portion of the time period. Block S140 functions to determine values of one or more depression-risk parameters in association with at least one time point of the set of time points, based upon one or more of the log of use dataset, the supplementary dataset, and the survey dataset. Block S140 thus enables assessment of a past or current depressive state of the individual and/or predicts risk that the individual will trend toward a different (e.g., worsened, improved, etc.) depressive state at a future time point.)
when executed by the processor, cause the processor to perform acts of:
 determining an area in which the participant needs assistance based on the positive evaluation option or the negative evaluation option that has been selected for the one or more self- evaluation metrics on the first date or the second date; 
determining a professional in the area in which the participant needs assistance; and
transmitting a message including the professional in the area in which the participant needs assistance to the participant electronic device. (Moturu para. 60 teaches The dashboard can further provide an option to resolve the alert, wherein in examples, resolution of the alert can include any one or more of: triaging an individual's depressive state, providing emotional support to the individual to improve the patient's depressive state, assessing the level of follow up care needed to improve the individual's state (e.g., by facilitating an appointment with a primary care physician within 3 days, by alerting a friend of the patient, by facilitating immediate transfer of the individual to an emergency room, etc.), by providing a short term plan to the patient to improve the patient's depressive state in an acute manner, by providing a long term plan to the individual that is configured to maintain a healthy state of the patient, and any other suitable resolving act (e.g., storing information/data resulting from a resolution action for future reference).)


As per Claim 8 Moturu teaches the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
transmitting a request to a third-party electronic device, the request including one or more engagement evaluations relating to engagement by the participant with the plurality of self- evaluation metrics; and
receiving communication from the third-party electronic device including the one or more engagement evaluations completed by the third-party.  (Moturu para. 33 teaches In some variations, Block S130 can further include facilitating automatic provision of at least one of the set of depression-assessment surveys at the mobile communication device(s) of the individual(s). As such, responses to one or more of the set of depression-assessment surveys can be provided by user input at an electronic device (e.g., a mobile communication device of the patient), or automatically detected from user activity (e.g., using suitable sensors). Additionally or alternatively, provision of at least one of the set of depression-assessment surveys can be performed manually by an entity (e.g., therapy providing entity, healthcare professional, relative, acquaintance, etc.) associated with an individual or received as derived from clinical data, with data generated from the survey(s) received in Block S130 by manual input. Additionally, or alternatively, provision of at least one survey and/or reception of responses to the survey can be guided by way of an application executing at a device (e.g., mobile device, tablet) of a caretaker of the individual and/or the patient, wherein the application provides instruction (e.g., in an audio format, in a graphic format, in a text-based format, etc.) for providing the survey or the responses to the survey. Block S130 can, however, be implemented in any other suitable manner (e.g., by verbal communication over the phone, by verbal communication face-to-face, etc.).

Claims 11, 12, 13, 14, 16, 18 recite similar limitations to those recited in claims 1, 2, 3, 4, 6, 8 and are rejected for similar reasons.


Claim(s) 5, 9, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moturu US 20150370993 A1 in view of Loeb US 20150111187 A1 as applied to claim 1 and in further view of el Kaliouby US 2014/0200463 A1.


As per Claim 5 Moturu teaches determining a suggested activity for the participant based on the mental status; and transmitting a message including the suggested activity to at least one of the participant electronic device or the success partner electronic device. (Moturu para. 64 teaches in some variations, as shown in FIG. 1, the method 100 can further include Block Silo, which recites: automatically initiating provision of a therapeutic intervention for the individual by way of at least one of the computing system and the mobile communication device. Block Silo functions to automatically and actively promote improvements to the individual's depressive state, and/or to facilitate maintenance of a healthy state in the individual. In some variations, automatically initiating provision of a therapeutic intervention can include generating a therapy regimen configured to improve the depressive state of the patient, based upon the analysis of Block S140. In associated variations, the therapy regimen can include therapeutic measures including any one or more of: psychiatric management measures (e.g., education of the patient, education of acquaintances of the patient, forming alliances, providing support groups, etc.), pharmacotherapeutic measures (e.g., antidepressant medications), psychotherapeutic measures (e.g., cognitive behavioral therapy, interpersonal therapy, problem solving therapy, psychodynamic psycotherapy), electroconvulsive therapeutic measures, and any other suitable therapeutic measure.)

Moturu does not teach the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
receiving communication from the participant electronic device including a facial video of the participant;
determining a mental status of the participant based on the facial video of the participant; However, el Kaliouby Abstract teaches the mental state of an individual is obtained to determine their well-being status. The mental state is derived from an analysis of facial information and physiological information of an individual. The well-being status of other individuals is correlated to the well-being status of the first individual. The well-being status of the individual or group of individuals is rendered for display. The well-being status of an individual is used to provide feedback and to recommend activities for the individual.  Para. 23 teaches other physiological data can also be useful in determining the mental state well-being of an individual. Gestures, eye movement, perspiration, electrodermal activity (EDA), heart rate, blood pressure, and respiration are a few examples. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors. A camera can be useful for capturing physiological data and facial images simultaneously. Sensors coupled to a computer--in some embodiments, the same computer with which the user is interacting; in other embodiments, one or more other computers--are able to detect, capture, and/or measure one or more external manifestations of a user's mental state. For example, in certain embodiments a still camera is able to capture images of the user's face; a video camera is able to capture images of the user's movements; a heart rate monitor is able to measure the user's heart rate; a skin-resistance sensor is able to detect changes in the user's electrodermal activity; and an accelerometer is able to measure such movements as gestures, foot tapping, or head tilts, to name a few. In embodiments, multiple sensors to capture the user's mental state data can be included.  Both Moturu and el Kaliouby are directed to assessing users’ well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include receiving communication from the participant electronic device including a facial video of the participant; determining a mental status of the participant based on the facial video of the participant as taught by el Kaliouby to use facial analysis to more accurately determine mental state (see para. 22).

As per Claim 9 Moturu does not teach the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
performing an analysis of one or more of a facial video of the participant, audio of the participant, social media content of the participant; and
selecting the positive evaluation option or the negative evaluation option for the one or more self-evaluation metrics for the participant based on the analysis of the one or more of the facial video of the participant, the audio of the participant, or the social media content of the participant. However, el Kaliouby Abstract teaches the mental state of an individual is obtained to determine their well-being status. The mental state is derived from an analysis of facial information and physiological information of an individual. The well-being status of other individuals is correlated to the well-being status of the first individual. The well-being status of the individual or group of individuals is rendered for display. The well-being status of an individual is used to provide feedback and to recommend activities for the individual.  Para. 23 teaches other physiological data can also be useful in determining the mental state well-being of an individual. Gestures, eye movement, perspiration, electrodermal activity (EDA), heart rate, blood pressure, and respiration are a few examples. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors. A camera can be useful for capturing physiological data and facial images simultaneously. Sensors coupled to a computer--in some embodiments, the same computer with which the user is interacting; in other embodiments, one or more other computers--are able to detect, capture, and/or measure one or more external manifestations of a user's mental state. For example, in certain embodiments a still camera is able to capture images of the user's face; a video camera is able to capture images of the user's movements; a heart rate monitor is able to measure the user's heart rate; a skin-resistance sensor is able to detect changes in the user's electrodermal activity; and an accelerometer is able to measure such movements as gestures, foot tapping, or head tilts, to name a few. In embodiments, multiple sensors to capture the user's mental state data can be included.  Both Moturu and el Kaliouby are directed to assessing users’ well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include performing an analysis of one or more of a facial video of the participant, audio of the participant, social media content of the participant; and selecting the positive evaluation option or the negative evaluation option for the one or more self-evaluation metrics for the participant based on the analysis of the one or more of the facial video of the participant, the audio of the participant, or the social media content of the participant as taught by el Kaliouby to use facial analysis to more accurately determine mental state (see para. 22).

Claims 15 and 19 recite similar limitations to those recited in claims 5 and 9 and are rejected for similar reasons.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moturu US 20150370993 A1 in view of Loeb US 20150111187 A1 as applied to claim 1 and in further view of McAlister US 2019/0012930 A1.

As per Claim 7 Moturu teaches the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
receiving first communication from the participant electronic device on a first date that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics;
receiving second communication from the participant electronic device on a second date after the first date that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics; (para. 36 teaches Block S140 recites: for at least a time point of the set of time points, transforming data from the log of use, the supplementary dataset, and the survey dataset into an analysis of a depression-risk state of the individual associated with at least a portion of the time period. Block S140 functions to determine values of one or more depression-risk parameters in association with at least one time point of the set of time points, based upon one or more of the log of use dataset, the supplementary dataset, and the survey dataset. Block S140 thus enables assessment of a past or current depressive state of the individual and/or predicts risk that the individual will trend toward a different (e.g., worsened, improved, etc.) depressive state at a future time point.)

Moturu does not explicitly disclose determining one or more suggestions for the support partner to help the participant based on the positive evaluation option or the negative evaluation option selected for the one or more self-evaluation metrics on the first date and the second date; and
transmitting a message including the one or more suggestions to the support partner electronic device. However, Mcalister para. 62-64 teach Referring back to FIG. 7, in step 702, the recovery management server device 12 monitors utilization of the recovery management applications 38(1)-38(n) executed by the client devices 14(1)-14(n) and obtains and stores user data for a plurality of users. As described and illustrated earlier, the user data can include intake interview data, mood data, feedback/workbook data, journal entry data, goals data, progress data, statistical usage and participation data, and profile data, and other types of user data can also be obtained and stored in the user information database 26.
In step 704, the recovery management server device 12 optionally determines whether a relapse risk value associated with a user exceeds an established threshold value. In this example, the recovery management server device 12 generates relapse risk value for one or more of the users for which user data is stored in the user information database 26. The recovery management server 12 can determine (e.g., based on historical progress data and user outcomes), factors (e.g. portions of the user data) that correlate with an increased risk of relapse. For example, statistical data showing a relatively low check-in rate combined with consistent sad/depressed mood states in the mood data may indicate an increased risk of relapse. Accordingly, if the recovery management server device 12 determines that a relapse risk value for a user exceeds a threshold, then the Yes branch is taken to step 706.
In step 706, the recovery management server device 12 initiates a mitigation action with respect to the particular user. The mitigation action can include an automated message to a counselor or establishing a schedule or push notifications to encourage user engagement with the recovery management application or a particular module thereof, for example, although other types and number of mitigation actions can also be initiated. In another example, the recovery management server device 12 can generate a custom coaching/counseling console for a counselor to efficiently intervene in relatively high risk moments for a user, thereby optimizing the process of counseling and leveraging the user data to make counseling more effective, quicker, more efficient and more impactful.  Both Moturu and Mcalister are directed to assisting users in improving their well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include 
determining one or more suggestions for the support partner to help the participant based on the positive evaluation option or the negative evaluation option selected for the one or more self-evaluation metrics on the first date and the second date; and transmitting a message including the one or more suggestions to the support partner electronic device as taught by Mcalister to make counseling more effective, quicker, more efficient and more impactful. (see para. 64).

Claim 17 recites similar limitations to those recited in claim 7 and is rejected for similar reasons.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moturu US 2015/0370993 A1 in view of Loeb US 2015/0111187 A1 as applied to claim 1 and in further view of Granger US 2020/0200416 A1.

As per Claim 10 Moturu teaches the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform acts of:
receiving communication from the participant electronic device that the positive evaluation option or the negative evaluation option has been selected for the one or more self-evaluation metrics; (see Moturu fig. 6 item s120 that teaches a user can rate their mood from good to bad)
Moturu does not teach based on the positive evaluation option or the negative evaluation option selected for the one or more self-evaluation metrics by the participant, determining a ranking of the plurality of self-evaluation metrics and one or more activities likely influence the participant to select the positive evaluation option for the one or more self-evaluation metrics; and
transmitting a message including the ranking to the participant communication device.  Granger para. 57 teaches s used herein a problem may include, for example, an issue related to a built environment and may be internal or external to that built environment or a human issue related to a particular individual's health and wellness. Further, the indicators discussed herein may relate to a cause of the problem or a metric related thereto. By one approach, this metric is measurable to provide a sense or scope of the problem. While the measurable metric related to the problem may indicate a scope of the problem, this indicator may not indicate causation (though certain indicators may clearly illustrate causation regarding a problem), and therefore, the intervention(s), which typically relate to the cause of the problem, may be more difficult to parse, and therefore, require examination and ranking of several potential and/or recommended intervention(s). There are a number of different approaches to ranking potential interventions, as discussed below.  Both Moturu and Loeb are directed to assisting users in improving their well-being.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applications invention to modify the teachings of Moturu to include based on the positive evaluation option or the negative evaluation option selected for the one or more self-evaluation metrics by the participant, determining a ranking of the plurality of self-evaluation metrics and one or more activities likely influence the participant to select the positive evaluation option for the one or more self-evaluation metrics; and transmitting a message including the ranking to the participant communication device as taught by Granger to provide the user with the recommendations that are most likely to result in positive impacts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683